DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. Claims 15-34 filed 12/27/2021 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 15, 17, 20, 21, 22, 27, 32-34 filed on 12/27/2021 have been considered but most of arguments are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 17, third paragraph, applicant argued that the combination of Heinemann et al. and Stafford et al., if appropriate, does not disclose or suggest transitioning between modes when a level of uncertainty associated with a current
measured location of a user in the real space is above a threshold as recited in claim 15.
the non-limiting example curve 308” Popova teaches a transition from the first mode to the second mode (user 108 goes into the kitchen 112) occurs when a level of uncertainty to identify the current measured location of the user in the real space (the relationship between the output audio volume level and distance may not be meaningful and the other detectors 106 no longer detect the user 108 in  media room 110 (Fig. 1) and the transition (a distance) is above a threshold such as the non-limiting example curve 308 (Fig. 3)
Independent claims 27 and 34 have been amended above similar to claim 15 and are rejected with the same above explanation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 15-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable by Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford et al. (U.S. 2016/0260251 A1) and further in view of Popova et al. (U.S. 2015/0010169 A1).
Regarding Claim 1-14 (Canceled).
Regarding Claim 15 (Currently amended), Heinemann discloses an apparatus (Heinemann, [0050] “a computing system” comprising 
at least one processor (Heinemann, [0053] “one or more processors”); and 
at least one non-transitory memory (Heinemann, [0054] “storage subsystem 904”) including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor (Heinemann [0053] “one or more processors configured to execute software instructions”), cause the apparatus at least to perform: 
switch between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener (Heinemann, Fig. 8, [0043] “The change in positional information may comprise any suitable type of change, correspond to a change in user orientation 816, location 818, gaze direction, etc.” and [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and Fig. 4A, [0026] “A user tracking system may determine the position and orientation of user 106 in room 402, and audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” Heinemann teaches a first mode (1st type of change) for controlling position of a virtual sound object (audio associated with content presented on display device 104) to the headphones of the user (listener) in the a virtual space (in room 402) upon point of view of user 106 is  looking towards display device (Fig. 4A),
and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener (Heinemann, [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402” Heinemann teaches when user move into second room 404, switching (changing) to a 2nd mode (2nd type of change) for controlling position of a virtual sound object (audio associated with content presented on display device 104) to the headphones of the user 106 (listener) in the a virtual space (in room 404) upon point of view of user 106 is blocked to display device by a wall 410 (Fig. 4b);.
 	during the first mode, determine the controlled relative position of the virtual sound object from the notional listener with a first dependency upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on a current measured location of a user in a real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot"… the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, to counteract the sound power loss (or gain) compared to expected power at the center location” and Fig. 4A, [0026] “A user tracking system may determine the position and orientation of user 106 in room 402, and audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” Heinemann teaches during the first mode, determine the controlled relative position of the virtual sound object (position of audio output 112, 110) from the location of user (the notional listener based on a current measured location of a user (calculate the head location of user 106) to counteract (controlled) the sound loss (or gain) (Fig. 2B).
during the second mode, determine the controlled relative position of the virtual sound object from the notional listener with a second dependency upon the currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on the current measured location of the user in the real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot"… the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, to counteract the sound power loss (or gain) compared to expected power at the center location” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402” Heinemann teaches during the 2nd mode, the 2nd dependency of the controlled position of audio output on display device 104 to the headphones of the user 114 (notional listener) is muted or reduced based on the measured current position of the user in second room 404 and is blocked by a wall 410 (Fig. 4B);
during the second mode, damp changes in the controlled relative position of the virtual sound object from the notional listener in response to changes in the current measured location of the user in the real space, in comparison to changes in the controlled relative position of the virtual sound object during the first mode in response to the changes in the current measured location of the user in the real space, but still dependent upon changes in orientation of the notional listener in the virtual space (Heiman, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and [0026] FIG. 4A , user 106 may be interacting with the gaming system and listening to audio output associated with a displayed game via headphones 114. A user tracking system may determine the position and orientation of user 106 in room 402, and audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404” Heinemann teaches during the 2nd mode, damp changes (audio output associated with the content provided on display device 104 may be muted or reduced) in the controlled relative position of the virtual sound object from the notional listener (the calculated the counteract the sound power loss or gain of the audio output provide to the user headphones 114) to the current measured the user in the real space (move into the second room 404 which is separated by a wall, Fig. 4B), are damped (muted) in compare to changes in the controlled relative position of the virtual sound object during the first mode in response to the changes in the current measured location of the user in the real space, in the first mode, user 116 only changes in the current location of the user in the same room (402), e.g. Figs. 2B, 3B (user in 2nd location, user's head is oriented toward bookcase), the audio output to the headphones may be modified to adjust the left and right volume levels for based on the user location and orientation (without muting).
wherein the first dependency is a higher dependency than the second dependency (Heinemann, Figs 4A, 4B, Heinemann teaches (first dependency is higher than second dependency because the audio output associated with the content can be amplified or increased based on the position and orientation of the user in room 402 , when user moves to second room 404, the audio output associated with the content can be muted or reduced).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…location of user in the real space.
wherein a transition from the first mode to the second mode is configured to occur when a level of uncertainty associated with the current measured location of the user in the real space is above a threshold;
	Stafford teaches determined relative position of virtual sound object...in visual space based on…position of user in the real space (Stafford, Fig. 3, [0033] “A user 100 is shown wearing a head-mounted display (HMD) 102” and [0010] “The virtual reality space generation module can continually generate content for the HMD depending on at least one position and pose that the HMD is moved toward while rendering the virtual reality scene. Analyzing multiple images captured by the camera is used to detect a location of the HMD in real space, wherein the location real space, wherein the location of the HMD in real space is translated to a location of the HMD in the virtual reality scene, wherein the HMD is used to identify interactions between the user input device and a virtual object in the virtual reality scene” and [0037] “The camera 108 may include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source” Stafford teaches a virtual reality space generation module can determine (analyze) relative position of virtual object of sound source (capture by camera)…in a virtual reality scene (rendering virtual space) based on position of user wears a HMD in real space (captured by camera).
Heinemann and Stafford are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Heinemann to combine with a virtual reality space generation module and a camera captures location of user in a real space (as taught by Stafford) in order to determined relative position of virtual sound object...in visual space based on…location of user in the real space because Stafford can provide determining (analyzing) relative position of virtual object of sound source (capture by camera)…in a virtual reality scene (rendering virtual space) based on location of user wears a HMD in real space (Stafford, Fig. 3, [0010] [0033] [0037]). Doing so, it may improve the accuracy of locating objects in the real environment and obtain the focal distance to the projected objects (Stafford, [0032]).
Popova teaches wherein a transition from the first mode to the second mode is configured to occur when a level of uncertainty associated with the current measured location of the user in the real space is above a threshold ( (Popova, Figs 1, 3, [0062] “the output audio volume level function may be disjoint at some distances from another reference location. For example, when the user 108 goes into the kitchen 112 and is at the location 118c (FIG. 1), the relationship between the output audio volume level and distance may not be meaningful. The determination may be made that the user 108 is in the kitchen 112 when the other detectors 106 no longer detect the user 108, the disjoint may be represented as a suitable linear-type or curvilinear-type output audio volume level function, such as the non-limiting example curve 308” Popova teaches a transition from the first mode to the second mode (user 108 goes into the kitchen 112)  occurs when a level of uncertainty to identify the current measured location of the user in the real space (the relationship between the output audio volume level and distance may not be meaningful and the other detectors 106 no longer detect the user 108 in  media room 110 (Fig. 1) and the transition (a distance) is above a threshold such as the non-limiting example curve 308 (Fig. 3)
Heinemann, Stafford and Popova are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the layer method of Heinemann to combine with a transition from 1st mode to 2nd mode occurs in an uncertainty level (as taught by Popova) in order to identify a transition from 1st mode to 2nd mode occurs at an uncertainty level with current measure location is above a threshold because Popova can provide a transition from the first mode to the second mode (user 108 goes into the kitchen 112)  occurs when a level of uncertainty to identify the current measured location of the user in the real space (the relationship between the output audio volume level and distance may not be meaningful and the other detectors 106 no longer detect the user 108 in  media room 110 (Fig. 1) and the transition (a distance) is above a threshold such as the non-limiting example curve 308 (Fig. 3) (Popova, Figs 1, 3, [0062]). Doing so, it may allow the output audio volume is automatically adjust (increase, reduce) based on a determined distance threshold (e.g. 10 feet) when user moves father away threshold or closer threshold Popova, [0037]).
Regarding Claim 16, Heinemann as modified discloses an apparatus as claimed in claim 15, wherein the at least one memory (Heinemann, ([0055] “Storage subsystem 904 may include optical memory devices” and the computer program code are configured to, with the at least one processor (Heinemann, [0053] “The processors of the logic subsystem may be single-core or multi-core, and the programs executed”), cause the apparatus to perform:   
 	during the first mode, determine the controlled relative position of the virtual sound object from the notional listener with a third dependency upon a currently determined orientation of the notional listener in the virtual space that is based on a current measured point of view of user in the real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and Fig. 3A, [0023] “based on this first orientation of user 106 in environment 100, the audio output to speakers in headphones 114 may be adjusted so that left and right speakers in the headphones have stereo output consistent with the location of the user relative to display device 104, a more specific example, left and right volume levels of audio output to headphones 114 may be substantially similar for the user based upon the orientation” Heinemann teaches during the 1st mode there is a third dependency of the left and right volume levels relative position audio output on display device 104 to headphones 114 of the user 106 is substantially similar (controlled) upon currently user is oriented toward display device 104 (Fig. 3A) based on result calculated (measured) based on the position of the user to the display device 104.
during the second mode, determine the controlled relative position of the virtual sound object from the notional listener with a fourth dependency upon the currently determined orientation of the notional listener in the virtual space 3Docket No. NC102900-US-PCTthat is Customer No. 73658based on the current measured point of view of the user in the real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and Fig. 3B, [0024] “, since the user's head is oriented toward bookcase 302, which may indicate the user 106 has shifted attention from display device 104 to the bookcase 302 to look at books, the audio output to the left and right channels of headphones 114 may be modified to de-emphasize the sounds associated with the content presented on display device 104, as user 106 is facing away from display device 104, may be reduced or muted” Heinemann teaches during the 2nd mode (change from 1st mode) there is a fourth dependency of the left and right volume levels relative position audio output on display device 104 to headphones 114 of the user 106 is modified to de-emphasize the sounds for reducing or muting upon currently user is facing away from display device 104 (Fig. 3B) based on result calculated (measured) based on the position of the user to the display device, wherein the third dependency is a higher dependency than the fourth dependency (Heinemann, Figs 3A, 3B, the third dependency is higher than the fourth dependency (the left and right volume levels is similar is better than the left and right volume levels is modified to de-emphasize the sounds for muting or reducing).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…position of user in the real space.
Stafford teaches determined relative position of virtual sound object...in visual space based on…location of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 15.
Regarding Claim 17 (Currently amended), Heinemann as modified discloses an apparatus as claimed in claim 15, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener is not configured to be switched between a left hand side and a right hand side of the notional listener,  in response to changes in the current measured location of the user in the real space, except as a consequence of the changes in the orientation of the notional listener in the virtual space (Heinemann, [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and Fig. 3A, [0023] “As a more specific, user 106 may be watching a movie and left and right volume levels of audio output to headphones 114 may be substantially similar for the user based upon the orientation” and Fig. 3B, [0024] “as user 106 is facing away from display device 104, the volume of audio associated with content presented on the display device may be reduced or muted” Heinemann teaches during the 1st mode the left and right volume levels of audio output to headphones 114 may be substantially similar for the user (cannot switch between a left hand side and a right hand side of the headphones of user) based upon the orientation (currently toward to the display device), in the 2nd mode, user changes the orientation, facing away from display device and in response to user moves close to the book case 302 (Fig. 3B) in the room (change the measure location of user in real space) and the audio output to the left and right channels of headphones 114 may be modified to de-emphasize the sounds. Therefore, in second mode, the relative position of the virtual sound object from the notional listener cannot switch between a left hand side and a right hand side of the notional listener except as a consequence of changes in orientation of the notional listener in the virtual space.
Regarding Claim 18, Heinemann discloses an apparatus as claimed in claim 15, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener is configured to be independent of the current measured  (Heinemann, [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and  Figs. 4A, 4B, (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404, Heinemann teaches during the 2nd mode in case, in response to user moves into 2nd room 412, the calculated (measure) position the virtual sound of object of display device 104 to position of user 106 is independent, far away, but it still depend upon changes in orientation of user does not forward directly to audio output of display device 104 and is block by a wall 410 (Fig. 4B), therefore the sound can be muted or reduced.
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space independent of…position of user in the real space.
Stafford teaches determined relative position of virtual sound object...in visual space independent of…position of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 15.
Regarding Claim 19, Heinemann as modified discloses an apparatus as claimed in claim 15, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener is configured to be locked to the orientation of the notional listener in the virtual space (Heiman, [0024] ““an environment of the user, e.g., a room (real or virtual) within which the user is positioned” a virtual room within which the user is positioned” and [0026] “A user tracking system may determine audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404” Heinemann teaches because a user tracking system may determine audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room,  therefore, during the 2nd mode, controls the user moves from a virtual space of room 402 (Fig. 4A) into a 2nd virtual space of room 404 (Fig. 4B), the relative position of the audio output of display device 104 (in virtual room 402) to position of user 106 (in the virtual room 404) is locked (blocked) by a wall 410 and user is facing far away the display device 104 in a virtual room 404 (Fig. 4B), cause the sound can be muted or reduced.
Regarding Claim 20 (Currently amended), an apparatus as claimed in claim 15, Heineman discloses wherein, during the second mode, the determined controlled relative position of the virtual sound object from the notional listener is configured to maintain a position of the virtual sound object relative to the notional listener at a time of the transition (Heineman, [0024] FIG.3B, since the user's head is oriented toward bookcase 302, which may indicate the user 106 has shifted attention from display device 104 to the bookcase 302 to look at books, the audio output to the left and right channels of headphones 114 may be modified to de-emphasize the sounds associated with the content presented on display device 104” Heineman teaches during the second mode (Fig. 3B), since user moves close to bookcase 302 and user’s head is oriented toward bookcase, the control audio output of head phone 114 of user (the notional listener) is modified to de-emphasize the sounds associated with the content presented on display device 104 (the virtual sound object). In other word, the position of the virtual sound object (the display device 104) is maintained (Fig. 3B) in the relative to the notional listener (the headphone 114) at a time of the transition (user is moving).
However, Heinemann does not explicitly teach wherein [[a]] the transition from the first mode to the second mode is further configured to occurs when a distance of a virtual sound object from the notional listener in virtual space decreases below a threshold.  
Popova teaches wherein the transition from the first mode to the second mode is further configured to occur when a distance of the virtual sound object from the notional listener in the virtual space decreases below a threshold (Popova, Fig.1, [0012] “the automatic output audio volume adjuster 100 will increase the output audio volume level in response to the user 108 moving farther from the source of the output audio. An amount of change in the output audio volume level is based on the determined distance of user movement away from the source of the audio output” and [0018] “if the user 108 moves from the example location 118a to the example location 118b,…the output from speakers 132a, 132b is concurrently decreased so that the decibel level of audio volume that is heard by the user 108 remains substantially constant” and [0016] the user 108 may go into the kitchen 112, generally indicated by the location 118c, the relationship between the distance Dc from the TV 114 and the decibel level of the sound heard by the user 108 may not be sufficient alone to define an equation-based relationship between the distance from the audio source and the output audio volume level because of the turns and the intervening wall 124” Popova teaches a transition from the 1st mode to 2nd mode (user moves from location 118a to 118b), the distance of a threshold is decrease below the a threshold Db to keep the audio volume level remains substantially constant, otherwise, if user goes into the kitchen with a distance threshold Dc, the decibel level of the sound heard by the user 108 may not be sufficient.
Heinemann, Stafford and Popova are combinable see rationale in claim 15.
Regarding Claim 21 (Currently amended), an apparatus as claimed in claim 15, Heinemann does not explicitly, wherein [[a]] the transition from the first mode to the second mode is further configured to occur when a [[time]] variation of the currently determined relative position of the virtual sound object from the notional listener over time satisfies a criterion.
Popova teaches wherein the transition from the first mode to the second mode is further configured to occur when a variation of the currently determined relative position of the virtual sound object from the notional listener over time satisfies a criterion (Popova, [0035] “the processing of received detector information and determination of the location of the user 108 occurs on a real time basis, or near real time basis, so that the output audio volume is adjusted as the user 108 is moving about the media presentation environment 104. When the output audio volume is adjusted on a real time basis, or near real time basis, the user 108 will hear the audio output at a constant, or substantially constant, output audio volume level (decibel level) as they are moving about the media presentation environment 104” Popova teaches the transition from 1st mode to 2nd move (user moves far away) occurs on the real time basis, or near real time basis (a time variation), the user 108 will hear the audio output at a constant, or substantially constant,(satisfies a criterion).
Heinemann, Stafford and Popova are combinable see rationale in claim 15.
Regarding Claim 22 (Currently amended), an apparatus as claimed in claim 20, Heinemann does not explicitly teach wherein a transition from the second mode to the first mode is configured to occur when the distance of a virtual sound object from the notional listener in virtual space increases above a further threshold. 
However, Popova teaches wherein a transition from the second mode to the first mode is configured to occur when the distance of a virtual sound object from the notional listener in virtual space increases above a further threshold (Popova, Fig. 1, [0012] “the automatic output audio volume adjuster 100 will reduce the output audio volume level in response to the user 108 moving closer to the source of the output audio. An amount of change in the output audio volume level is based on the determined distance of user movement towards the source of the audio output” and [0015] “ In the event that the user 108 moves to a different location, such as at the seat shown at the location 118b (that is a distance Db from the TV 114), the output audio volume of the speakers 116a, 116b such that the decibel level of the sound heard by the user 108 is the same, or substantially the same, as heard by the user 108 while at the location 118a” Popova teaches a transition from the second mode to the first mode (user moves from the position 118b to the position at a distance threshold Da. The distance threshold Da is increase to keep the output audio volume of the speakers 116a, 116b (Fig. 1) at the same decibel level of the sound.
Heinemann, Stafford and Popova are combinable see rationale in claim 15.
Regarding Claim 23, an apparatus as claimed in claim 15, Heinemann does not explicitly wherein on switching from the second mode to the first mode, the change in the controlled relative position of the virtual sound object from the notional listener is configured to be smoothed over time.  
However, Popova teaches wherein on switching from the second mode to the first mode, the change in the controlled relative position of the virtual sound object from the notional listener is configured to be smoothed over time (Popova, [0035] “When the output audio volume is adjusted on a real time basis, or near real time basis, the user 108 will hear the audio output at a constant, or substantially constant, output audio volume level (decibel level) as they are moving about the media presentation environment 104” Popova teaches when user moves from 2nd mode to 1st mode (user moves from 118b to 118a, Fig. 1), the user 108 can hear the output audio volume level is adjust on a real time basis at a constant (smoothed over time).
Heinemann, Stafford and Popova are combinable see rationale in claim 15.
Regarding Claim 24, Heinemann as modified discloses an apparatus as claimed in claim 15, wherein the controlled relative position of the virtual sound object from the notional listener is configured to be dependent upon the currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of the user in the real space, and a model-based location of the user (Heinemann, [0020] [0021] “In FIG. 2B,user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location” and  [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned, may be modeled and echo paths based on objects in the environment may be added to the sound sources” Heinemann teaches calculating (measuring) user position in real space may be modeled (a model-based position of the user).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…location of user in the real space.
 	Stafford teaches determined relative position of virtual sound object...in visual space based on…location of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 1.
Regarding Claim 27 (Currently amended), Heinemann as modified discloses a method (Heinemann, [0035] “a method 800”) comprising: 
switching between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener;
during the first mode, determine the controlled relative position of the virtual sound object from the notional listener with a first dependency upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on a current measured location of a user in a real space;
during the second mode, determine the controlled relative position of the virtual sound object from the notional listener with a second dependency upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on a current measured location of the user in the real space, wherein a transition from the first mode to the second mode is configured to occur when a level of uncertainty associated with the current measured location of the user in the real space is above a threshold; and 
during the second mode, damping changes in the relative position of the virtual sound object from the notional listener in response to changes in the current measured location of user in the real space, in comparison to changes in the controlled relative position of the virtual sound object during the first mode in response to the changes in the current measured location of the user in the real space, but still dependent upon changes in orientation of the notional listener in the virtual space, wherein the first dependency is a higher dependency than the second dependency.  
Claim 27 is substantially similar to claim 15 and is rejected based on similar analyses.
Regarding Claim 28, Heinemann as modified discloses a method as claimed in claim 27, further comprising:
during the first mode, determine the controlled relative position of the virtual sound object from the notional listener with a third dependency upon a currently determined orientation of the notional listener in the virtual space that is based on  a current measured point of view of user in the real space; and 
during the second mode, determine the controlled relative position of the virtual sound object from the notional listener with a fourth dependency upon the currently determined orientation of the notional listener in the virtual space 3Docket No. NC102900-US-PCTthat is Customer No. 73658based on the current measured point of view of the user in the real space, wherein the third dependency is a higher dependency than the fourth dependency.  
Claim 28 is substantially similar to claim 16 and is rejected based on similar analyses.
Regarding Claim 29, Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener cannot switch between a left hand side and a right hand side of the notional listener except as a consequence of the changes in the orientation of the notional listener in the virtual space.  
Claim 29 is substantially similar to claim 17 and is rejected based on similar analyses.
Regarding Claim 30, Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener is independent of the current measured location of user in the real space but still dependent upon changes in the orientation of the notional listener in the virtual space.  
Claim 30 is substantially similar to claim 18 and is rejected based on similar analyses.
Regarding Claim 31, Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the controlled relative position of the virtual sound object from the notional listener is locked to the orientation of the notional listener in the virtual space.  
Claim 31 is substantially similar to claim 19 and is rejected based on similar analyses.
Regarding Claim 32 (Currently amended), Heinemann as modified discloses a method as claimed in claim 27, wherein [[a]] the transition from the first mode to the second mode occurs when a distance of the virtual sound object from the notional listener in the virtual space decreases below a threshold.  
Claim 32 is substantially similar to claim 20 and is rejected based on similar analyses.
Regarding Claim 33 (Currently amended), Heinemann as modified discloses a method as claimed in claim 27, wherein [[a]] the transition from the first mode to the second mode occurs when a time variation of the currently determined relative position of the virtual sound object from the notional listener over time satisfies a criterion.  
Claim 33 is substantially similar to claim 21 and is rejected based on similar analyses.
Regarding Claim 34 (Currently amended), Heinemann as modified discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing (Heinemann, [0054] “Storage subsystem 904 includes one or more physical devices configured to hold data and/or instructions executable by the logic subsystem to implement the methods and processes” at least the following: 
switch between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener,  and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener, 
during the first mode, determine the controlled relative position of the virtual sound object from the notional listener with a first dependency upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on a current measured location of a user in a real space, wherein a transition from the first mode to the second mode is configured to occur when a level of uncertainty associated with the current measured location of the user in the real space is above a threshold;6Docket No. NC102900-US-PCT and
Customer No. 73658during the second mode, determine the controlled relative position of the virtual sound object from the notional listener with a second dependency upon the currently determined relative position of the virtual sound object from the notional listener in the virtual space that is based on the current measured location of a user in a real space; and 
during the second mode, enable damping of changes in the controlled relative position of the virtual sound object from the notional listener in response to changes in the current measured location of user in the real space 
sound object during the first mode in response to the changes in the current measured location of the user in the real space, but still dependent upon changes in orientation of the notional listener in the virtual space, wherein the first dependency is a higher dependency than the second dependency.
Claim 34 is substantially similar to claim 15 and is rejected based on similar analyses.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable by Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford n et al. (U.S. 2016/0260251 A1) and further in view of Popova et al. (U.S. 2015/0010169 A1)and further in view of Miller (U.S. 2017/0059601 A1).
Regarding Claim 25, an apparatus as claimed in claim 24, Heinemann does not explicitly wherein the model-based location of the user is configured to be produced using the Kalman filter.  
However, Miller teaches wherein the model-based location of the user is configured to be produced using the Kalman filter (Miller, [0003] “quality of position solutions blends measurements of radio navigation signals in a Kalman Filter with numerical integration of accelerometer and/or rate gyroscope measurements” and [0050] The user velocity of equation can be input into estimator 504 as an update to, estimator 504 is implemented as a Kalman Filter, the observables can include GNSS and WiFi data, data from any GNSS including the Global Position System (GPS)” Miller teaches a model based location of a user using a Kalman Filter including GPS to determine user location.
Heinemann, Stafford, Popova and Miller are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the layer method of Heinemann to combine  with a model-based position of the user using a Kalman filter (as taught by Miller) in order to apply a model-based position of the user using a Kalman filter because Miller can provide a model based position of a user (to obtain a more accurate user state position) using a Kalman Filter (Miller, [0003] [0050]). Doing so, it may provide an effect be corrected with a more accurate motion model for user state estimate e.g. position (Miller, [0004]).
Regarding Claim 26, an apparatus as claimed in claim 25, Heinemann does not explicitly  wherein the model-based location of the user is configured to be produced using the Kalman filter operating at a rate less than 20 Hz.
However, Miller teaches wherein the model-based location of the user is configured to be produced using the Kalman filter operating at a rate less than 20 Hz (Miller,[0029] “detector 301 can receive an acceleration vector or magnitude” and [0039] “In some implementations, update generator 206 sends pedestrian periodic motion constraint updates to predictor 208 at a specified frequency (e.g., 1 Hz), as determined by, for example, the PMD signal provided by update detector 204” Miller teaches a model based position of a user (to obtain a more accurate user state position) using a Kalman Filter can generate at a specified frequency 1Hz (less than 20Hz) based on receive an acceleration vector.
Heinemann, Stafford, Popova and Miller are combinable see rationale in claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/SING-WAI WU/Primary Examiner, Art Unit 2611